Exhibit 10.1

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AGREEMENT

by and among

DAYSTAR TECHNOLOGIES, INC.,

as the Company,

DAYSTAR SOLAR, LLC,

LC CAPITAL MASTER FUND, LTD

as the Purchaser,

and

LAMPE, CONWAY & CO., LLC

as Agent

Dated as of September 14, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

    

Definitions.

   1

2.

    

General.

   12   2.1   

Authorization of the Second Issued Note; Acknowledgement of Note Obligations.

   12  

2.2

  

Sale and Purchase of Second Issued Note.

   13  

2.3

  

Closing.

   13  

2.4

  

Interest.

   13  

2.5

  

Maturity; Prepayment.

   14  

2.6

  

Apportionment and Application.

   14

3.

    

Representations and Warranties of the Company.

   15  

3.1

  

Incorporation.

   15  

3.2

  

Capitalization.

   15  

3.3

  

Authorization.

   16  

3.4

  

Financial Statements.

   16  

3.5

  

Consents.

   17  

3.6

  

No Conflict; Compliance With Laws.

   17  

3.7

  

Brokers or Finders.

   17  

3.8

  

Absence of Litigation.

   17  

3.9

  

No Undisclosed Liabilities; Indebtedness.

   18  

3.10

  

Contracts.

   18  

3.11

  

Title to Assets.

   18  

3.12

  

Labor Relations.

   19  

3.13

  

Intellectual Property.

   19  

3.14

  

Subsidiaries; Joint Ventures.

   19  

3.15

  

Taxes.

   19  

3.16

  

Pensions and Benefits.

   20  

3.17

  

Securities Regulations.

   20  

3.18

  

Material Changes.

   20  

3.19

  

Regulatory Permits.

   21  

3.20

  

Transactions with Affiliates and Employees.

   21  

3.21

  

Insurance.

   21  

3.22

  

Internal Accounting Controls.

   21  

3.23

  

Solvency.

   21  

3.24

  

Environmental Compliance.

   22  

3.25

  

Ranking of Notes.

   22  

3.26

  

Disclosure.

   22  

3.27

  

Deposit Accounts; Securities Accounts.

   22  

3.28

  

Accounts and Notes Receivable.

   22  

3.29

  

Perfection Certificate.

   22

4.

    

Representations and Warranties of the Purchaser.

   23  

4.1

  

Authorization.

   23  

4.2

  

Investor Status; Etc.

   23  

4.3

  

No Conflict.

   23  

4.4

  

Brokers.

   23

 

   i    A&R Loan Agreement



--------------------------------------------------------------------------------

 

4.5

  

Consents.

   23

5.

    

Conditions Precedent.

   23  

5.1

  

Conditions to the Obligation of the Purchaser to Consummate the Closing.

   23  

5.2

  

Conditions to the Obligation of the Company to Consummate the Closing.

   25

6.

    

Certain Covenants and Agreements.

   26  

6.1

  

Events of Default.

   26  

6.2

  

Consummation of the Transaction.

   30  

6.3

  

Waiver of Usury, Stay or Extension Laws.

   30  

6.4

  

Undertaking for Costs.

   31  

6.5

  

Payment of Principal and Interest.

   31  

6.6

  

Existence.

   31  

6.7

  

Payment of Taxes and Other Claims.

   31  

6.8

  

Further Assurances; Additional Collateral.

   31  

6.9

  

Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date.

   32  

6.10

  

Matters Relating to Additional Real Property.

   33  

6.11

  

Deposit Accounts, Securities Accounts and Cash Management Systems.

   34  

6.12

  

Publicity.

   34  

6.13

  

Required Approvals.

   34  

6.14

  

Use of Proceeds.

   34  

6.15

  

Expenses.

   35  

6.16

  

Indebtedness.

   35  

6.17

  

Liens and Related Matters.

   35  

6.18

  

Contingent Obligations.

   35  

6.19

  

Disposal of Assets.

   36  

6.20

  

Name Change.

   36  

6.21

  

Nature of Business.

   36  

6.22

  

Restriction of Fundamental Changes.

   36  

6.23

  

Change of Control.

   37  

6.24

  

Distributions.

   37  

6.25

  

Investments.

   37  

6.26

  

Transactions with Affiliates.

   37  

6.27

  

Wholly-Owned Subsidiaries.

   37  

6.28

  

Post-Closing Covenants.

   37  

6.29

  

Assets of DayStar Solar.

   37

7.

    

Indemnification.

   38  

7.1

  

By the Company.

   38  

7.2

  

Claims.

   38  

7.3

  

Payment of Claims.

   39  

7.4

  

Non-Exclusivity.

   39

8.

    

Agent

   39  

8.1

  

Appointment.

   39  

8.2

  

Rights of Agent.

   40  

8.3

  

Administration of Collateral.

   40  

8.4

  

Duties of Agent.

   40  

8.5

  

Reliance by Agent.

   41

 

   ii    A&R Loan Agreement



--------------------------------------------------------------------------------

 

8.6

  

Appointment of Sub-Agents.

   41  

8.7

  

Resignation of Agents.

   41  

8.8

  

Holder Non-Reliance.

   42  

8.9

  

Indemnification.

   42  

8.10

  

Holders.

   42  

8.11

  

Action by Agent.

   42

9.

    

Miscellaneous Provisions.

   43  

9.1

  

Rights Cumulative.

   43  

9.2

  

Pronouns.

   43  

9.3

  

Notices.

   43  

9.4

  

Captions.

   44  

9.5

  

Severability.

   44  

9.6

  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

   44  

9.7

  

Waiver.

   45  

9.8

  

Assignment.

   45  

9.9

  

Survival.

   45  

9.10

  

Entire Agreement.

   46  

9.11

  

Amendments.

   46  

9.12

  

Reaffirmation of the Loan Documents.

   46  

9.13

  

No Third Party Rights.

   46  

9.14

  

Independent Nature of Holders’ Obligations and Rights.

   46  

9.15

  

Counterparts.

   47

 

   iii    A&R Loan Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AGREEMENT

This AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated as of
September 14, 2007 and is by and among DayStar Technologies, Inc., a Delaware
corporation (the “Company”), DayStar Solar, LLC, a Colorado limited liability
company (“DayStar Solar”), LC Capital Master Fund, Ltd. (the “Purchaser”) and
Lampe, Conway & Co., LLC, a Delaware limited liability company, as the agent and
collateral agent for the Holders (in such capacities, together with its
successors and assigns in such capacities, “Agent”).

WHEREAS, the Company, Purchaser and Agent entered into that certain Loan
Agreement dated June 15, 2007 (the “Original Agreement”) whereby Purchaser
purchased from the Company a Secured Fixed-Rate Note in the aggregate principal
amount of $4,000,000 due December 15, 2007 (such note or any note issued from
time to time in substitution therefor pursuant to the Original Agreement or this
Agreement, the “First Issued Note”);

WHEREAS, on June 21, 2007, Purchaser assigned a portion of the First Issued Note
in principal amount of $1,000,000 to Millennium Fixed Income, L.P.
(“Millennium”), and as of the date hereof, Purchaser and Millennium are the only
Holders of First Issued Notes;

WHEREAS, the Company has requested that the deadline for consummating the
Transaction under Section 6.2 of the Original Agreement be extended to
December 15, 2007, and the Agent (acting on behalf of the Majority Holders)
would like to agree to such request, subject to and in accordance with the terms
and conditions hereinafter set forth; and

WHEREAS, the Company has offered to sell to Purchaser an additional Secured
Fixed-Rate Note in aggregate principal amount of $5,000,000 due December 15,
2007 (such additional note or any note issued from time to time in substitution
therefor pursuant to this Agreement, the “Second Issued Note”, and together with
the First Issued Notes, the “Notes”, each a “Note”), and Purchaser has agreed to
purchase such Second Issued Note, subject to and in accordance with the terms
and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto hereby amend and
restate the Original Agreement and agree as follows:

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
respective meanings:

“Additional Mortgage” has the meaning given thereto in Section 6.10.

“Additional Mortgaged Property” has the meaning given thereto in Section 6.10.

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144.

 

   1    A&R Loan Agreement



--------------------------------------------------------------------------------

“Agent” has the meaning given thereto in the first paragraph hereof.

“Agreed Amount” has the meaning given thereto in Section 7.2(b).

“Applicable Law” means all laws, rules and regulations applicable to a Person,
its Property or a transaction, as the case may be, including all applicable
common law principles and all provisions of all applicable federal, state, local
and foreign constitutions, treatises, codes, statutes, rules, regulations,
orders and ordinances of any Governmental Authority; and writs, orders,
judgments, injunctions and decrees of all courts and arbitrators.

“Applicable Price” means, with respect to any portion of the outstanding
principal amount on the Note, an amount equal to 102.0% of such outstanding
principal amount.

“Applicable Rate” means 10% per annum.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks and trust companies in New York, New York are authorized by law,
regulation or executive order to remain closed.

“Capital Stock” means the capital stock or other equity interests of a Person.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the U.S. Treasury including treasury bills, notes
and bonds, backed by the full faith and credit of the United States,
(b) securities issued by corporations or agencies formed by the United States
government, backed by the full faith and credit of the United States, in each
case maturing within six (6) months from the date of acquisition thereof,
(c) certificates of deposit or bankers’ acceptances, including Eurodollar and
Yankee issues, which have a rating from Standard & Poor’s rating service (“S&P”)
of A or higher or Moody’s Investors Service, Inc. (“Moody’s”) of A2 or higher,
(d) commercial paper, corporate bonds, medium term notes and euronotes issued by
foreign or domestic entities with an S&P rating of A or P 1, as applicable, or
higher or a Moody’s rating of A2 or A1, as applicable, or higher, (e) municipal
notes with an S&P rating of P 1 or higher or a Moody’s investment grade rating
of 1/S or higher, (f) municipal bonds with an S&P or Moody’s rating of AAA,
(g) taxable and tax advantaged auction rate securities with an S&P rating of A2
or higher or a Moody’s rating of A or higher and tax free auction rate
securities with an S&P or Moody’s rating of AAA, (h) money market funds invested
in any of the assets listed in clauses (a) – (g), and (i) repurchase obligations
relating to any of the assets listed in clauses (a) – (g).

“Change of Control” means any of the following events: (a) the sale, lease,
transfer or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries taken
as a whole, (b) the Company shall fail to beneficially own, directly or
indirectly, 100% of the outstanding equity of any of its Subsidiaries, on a
fully diluted basis, (c) in connection with any merger, acquisition,
restructuring or similar

 

   2    A&R Loan Agreement



--------------------------------------------------------------------------------

transaction (including any transaction of the type described in Section 6.22),
the composition of the Board (as measured by voting power) shall change by 50%
or more, (d) the consolidation or merger of any Grantor pursuant to which such
party’s common stock (or other Capital Stock) would be converted into cash,
securities or other Property, other than a merger or consolidation of the
Grantors (i) with or into a Person who, with the consent of Collateral Agent
(acting at the direction of the Majority Holders), becomes a Grantor hereunder,
or (ii) with or into another Grantor, (e) a “change in control” as defined in
any document governing Indebtedness (in excess of $1,000,000) of any Grantor
that is not a natural person that gives the holders of such Indebtedness the
right to accelerate or otherwise require payment of such Indebtedness prior to
the maturity date thereof.

“Claim Notice” has the meaning given thereto in Section 7.2(a).

“Claimed Amount” has the meaning given thereto in Section 7.2(a).

“Closing” shall have the meaning given thereto in Section 2.3.

“Closing Date” means the date on which the Closing shall occur.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are, or are purported to be, granted
pursuant to the Collateral Documents as security for the Obligations.

“Collateral Agent” means the Agent.

“Collateral Documents” means the Security Agreement, the Mortgages and all other
instruments or documents delivered by the Company pursuant to this Agreement or
any of the other Loan Documents in order to grant the Collateral Agent, on
behalf of the Secured Parties, a Lien on any real, personal or mixed property of
the Company as security for the Note, in each case including any financing
statements, notices and the like filed, recorded or delivered in connection
therewith.

“Company” has the meaning given thereto in the first paragraph hereof.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any acceptance, letter of credit or surety bond or similar
facility issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings, or (iii) under Hedge Agreements.
Contingent Obligations shall include (a) the direct or indirect Guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through

 

   3    A&R Loan Agreement



--------------------------------------------------------------------------------

any agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence. The amount of any Hedge Agreement shall be determined
pursuant to the definition of “Swaps”. The amount of any other Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited.

“Control Agreement” means (a) an agreement which satisfies the requirements of
“control” in favor of the Collateral Agent (on behalf of the Holders) over a
Deposit Account, Security Account, investment property, electronic chattel paper
or letter-of-credit rights, in each case within the meaning of the UCC, or (b) a
similar agreement or arrangement, as applicable, with respect to Deposit
Accounts or Security Accounts maintained outside the United States by a Grantor
with respect to which a Lien or similar right may be granted under applicable
law.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which the Company or any of its Subsidiaries is a
party.

“DayStar Solar” has the meaning given thereto in the first paragraph hereof.

“Deposit Accounts” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company or as
otherwise defined in the UCC.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, grant of restriction, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Electronic Notice” shall have the meaning given thereto in Section 9.3(a).

“Environmental Protection Laws” means any law, statute or regulation enacted by
any jurisdiction in connection with or relating to the protection or regulation
of the environment, including, without limitation, those laws, statutes and
regulations regulating the disposal, removal, production, storing, refining,
handling, transferring, processing or transporting of hazardous or toxic
substances, and any orders, decrees or judgments issued by any court of
competent jurisdiction in connection with any of the foregoing.

“Event of Default” has the meaning given thereto in Section 6.1(a).

“Existing Liens” means the Liens existing on the date hereof that are described
on Schedule 6.17.

“Financial Statements” shall have the meaning given thereto in Section 3.4.

 

   4    A&R Loan Agreement



--------------------------------------------------------------------------------

“First Issued Note” has the meaning given thereto in the recitals hereto.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to the Security Agreement, that (i) such Lien is perfected
and has priority over any other lien on such Collateral (other than Permitted
Liens) and (ii) such Lien is the only Lien (other than Permitted Liens) to which
such Collateral is subject.

“GAAP” shall have the meaning given thereto in Section 3.4.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local municipal, foreign or
other government; (c) governmental or quasi governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multinational organization or body; or (e) individual, entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

“Grantors” means the Company and each Subsidiary Guarantor, each of the Grantors
individually being a “Grantor”.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(i) to purchase such indebtedness or obligation or any property constituting
security therefor;

(ii) to advance or supply funds (x) for the purchase or payment of such
indebtedness or obligation, or (y) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(iii) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

(iv) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

   5    A&R Loan Agreement



--------------------------------------------------------------------------------

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively, and not entered into for speculative purposes.

“Holders” means collectively the Purchaser, each of its Transferees from time to
time (including Millennium) and each Transferee from time to time (if any) of
any other Holder. Each of the Holders individually is herein referred to as a
“Holder”.

“Indebtedness” means, as applied to any Person, all indebtedness for borrowed
money, whether current or funded, or secured or unsecured.

“Indemnified Party” has the meaning given thereto in Section 7.2(b).

“Indemnifying Party” has the meaning given thereto in Section 7.2(b).

“Intellectual Property” has the meaning given thereto in Section 3.13.

“Interest Payment Date” means the fifteenth (15th) day of each month.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which the Company or any of its Subsidiaries is a party.

“Interests” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
Interests of any other Person (including any Subsidiary of the Company),
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Company from any Person other
than the Company or any of its Subsidiaries, of any equity Interests of such
Subsidiary, (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business and advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the Company or its Subsidiaries and deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Company and its Subsidiaries)
or other extension of credit or capital contribution (by means of any transfer
of cash or other Property to others or any payment for Property or services for
the account or use of others) by the Company or any of its

 

   6    A&R Loan Agreement



--------------------------------------------------------------------------------

Subsidiaries to any other Person (other than a Wholly-Owned Subsidiary of the
Company that is a Grantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business, or (iv) Interest Rate
Agreements or Currency Agreements not constituting Hedge Agreements. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment
(other than adjustments for the repayment of, or the refund of capital with
respect to, the original principal amount of any such Investment) plus, in the
case of Interest Rate Agreements or Currency Agreements, the obligations
thereunder as determined pursuant to the definition of “Swaps”.

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreements.

“Landlord Consent, Estoppel and Collateral Access Agreement”, with respect to
any Material Leasehold Property, means a letter, certificate or other instrument
in writing from the lessor under the related lease, satisfactory in form and
substance to the Collateral Agent, pursuant to which such lessor agrees, for the
benefit of the Collateral Agent, (a) that without any further consent of such
lessor or any further action on the part of the Company or Subsidiary holding
such Leasehold Property, such Leasehold Property may be encumbered pursuant to a
mortgage and may be assigned to the purchaser at a foreclosure sale or in a
transfer in lieu of such a sale (and to a subsequent third party assignee if the
Collateral Agent, the Purchaser, or an Affiliate of either so acquires such
Leasehold Property), (b) that such lessor shall not terminate such lease as a
result of a default by the Company or its Subsidiary thereunder without first
giving the Collateral Agent notice of such default and at least 30 days (or, if
such default cannot reasonably be cured by the Collateral Agent within such
period, such longer period as may reasonably be required) to cure such default,
(c) that the Collateral Agent and/or its designated representatives may have
access to all Collateral located on the Leasehold Property during reasonable
business hours, that such lessor will not to hinder the Collateral Agent or any
such representatives in enforcing the Collateral Agent’s or the Secured Parties’
remedies with respect to the Collateral and that such lessor waives any rights,
claims, interest or liens with respect to such Collateral and (d) to such other
matters relating to such Leasehold Property as the Collateral Agent may
reasonably request.

“Leasehold Property” means any leasehold interest of the Company or its
Subsidiaries as lessee under any lease of real property.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such property
or asset, whether or not filed, recorded or otherwise perfected under applicable
law, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances that do not materially detract from
the value of the property or materially impair the operations of the Company or
materially interfere with the use of such property or asset or (c) those
relating to Indebtedness incurred prior to the date hereof and any replacement
thereof.

 

   7    A&R Loan Agreement



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each of the Notes, the
Subsidiary Guaranty executed by DayStar Solar, the Security Agreement and any
other document delivered in connection therewith.

“Losses” has the meaning given thereto in Section 7.1.

“Majority Holders” means Holders of at least a majority in principal amount of
the Outstanding Notes.

“Material Adverse Effect” means any material adverse change in or effect on:
(x) the business, condition (financial or otherwise), assets, liabilities,
operations, management, performance, properties, or prospects of any Grantor,
(y) the ability of each Grantor to perform its obligations under the Loan
Documents or (z) the ability of the Purchaser or the Agent to enforce the Loan
Documents; provided that notwithstanding anything contained in this definition,
no event disclosed in the Company’s public filings with the SEC prior to May 18,
2007, shall constitute a Material Adverse Effect (to the extent the scope of
such disclosures accurately reflect the magnitude of such condition or
liability).

“Material Leasehold Property” means a Leasehold Property reasonably determined
by the Collateral Agent to be of material value as Collateral or of material
importance to the operations of the Company or any of its Subsidiaries;
provided, however, no Leasehold Property with respect to which the aggregate
amount of all rents payable during any one Fiscal Year never exceeds $100,000
shall be a “Material Leasehold Property”.

“Material Subsidiary” means any Subsidiary of the Company that owns Property
with a fair market value of more than $100,000.

“Maturity Date” means the date that is six months from the date hereof.

“Monthly Period” means a period beginning on an Interest Payment Date and ending
on the date that is one day before the next consecutive Interest Payment Date.

“Mortgage” means (a) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any
Grantor, in such form as is reasonably satisfactory to the Collateral Agent, in
such case with such changes thereto as may be recommended by the Collateral
Agent’s local counsel based on local laws or customary local mortgage or deed of
trust practices, or (b) at the Collateral Agent’s option, in the case of an
Additional Mortgaged Property, an amendment to an existing Mortgage, in form
reasonably satisfactory to the Collateral Agent, adding such Additional
Mortgaged Property to the Real Property Assets encumbered by such existing
Mortgage. “Mortgages” means all such instruments, including any Additional
Mortgages, collectively.

“Non-U.S. Subsidiary” means any Subsidiary of the Company that is not a U.S.
Subsidiary.

“Note” and “Notes” have the meaning given thereto in the recitals hereto.

 

   8    A&R Loan Agreement



--------------------------------------------------------------------------------

“Note Sale Proceeds” means the proceeds from the sale of the Note contemplated
by this Agreement and any interest accrued on such proceeds.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to the Collateral Agent, the Agent, the Purchaser or any of them under
the Loan Documents, whether for principal, interest, prepayment premium, fees,
expenses, indemnification or otherwise.

“Outstanding Notes” means all Notes issued and outstanding on the date of
determination.

“Organizational Documents” means with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
operating agreement, members agreement, partnership agreement, voting trust, or
similar agreement or instrument governing the formation or operation of such
Person.

“Perfection Certificate” means an Officers’ Certificate of the Company in form
and substance approved by the Collateral Agent, completed and with the schedules
and attachments contemplated thereby.

“Permitted Dispositions” means (a) sales or other dispositions of equipment (as
the term is defined in the UCC) that is substantially worn, damaged, or obsolete
in the ordinary course of business, (b) sales of inventory (as the term is
defined in the UCC) to buyers in the ordinary course of business, (c) the use or
transfer of money or Cash Equivalents in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents, and (d) the licensing, on a
non-exclusive basis, of patents, trademarks, copyrights, and other intellectual
property rights in the ordinary course of business.

“Permitted Indebtedness” means (i) the Obligations and (ii) purchase money
security interest financing and Capitalized Leases, collectively not to exceed
in aggregate $200,000 per annum and made in the ordinary course of business.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, and (c) advances made
in connection with purchases of goods or services in the ordinary course of
business.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.7; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and
other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days; (c) pledges
or deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) judgment liens
that do not give rise to an Event of Default under this Agreement; (e) Existing
Liens; and (f) Liens arising in connection with Permitted Indebtedness, provided
that, to the extent that any Permitted Indebtedness is a Capitalized Lease or a
purchase money obligation, no such Lien shall extend to or cover any Collateral
or assets other than the assets subject to such Permitted Indebtedness.

 

   9    A&R Loan Agreement



--------------------------------------------------------------------------------

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

“Property” or “Properties” means, unless otherwise specifically limited, real,
personal or mixed assets or property of any kind, tangible or intangible, choate
or inchoate.

“Purchaser” has the meaning given thereto in the first paragraph hereof.

“Purchaser Indemnitee” and “Purchaser Indemnitees” have the meaning given
thereto in Section 7.1.

“Real Property Asset” means, at any time of determination, any interest then
owned (whether in fee, leasehold or otherwise) by any Grantor in any real
property.

“Remaining Excess Draw Amount” means, for any Monthly Period, (x) $500,000 minus
(y) the aggregate amount of Note Sale Proceeds withdrawn by the Company in
accordance with Section 6.14 (commencing on the date hereof) in excess of
$1,200,000 per Monthly Period.

“Response Notice” has the meaning given thereto in Section 7.2(b).

“Rights” has the meaning given thereto in Section 3.13.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the Securities and Exchange Commission.

“Second Issued Note” has the meaning given thereto in the recitals hereto.

“Secured Parties” is defined in the Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Securities Accounts” has the meaning given thereto in the UCC.

“Security Agreement” means the Security Agreement by and between the Company and
the Purchaser, in substantially the form attached hereto as Exhibit D.

“Solvency Certificate” is defined in Section 5.1(j).

“Solvent”, with respect to any Person, means that as of the date of
determination both (i) the aggregate value of all the tangible and intangible
assets and properties of such Person at their respective present estimated fair
saleable values is (1) greater than the total amount of liabilities of such
Person and (2) not less than the amount that will be required to pay the
probable liabilities on such Person’s presently existing debts as they become
due considering all financing alternatives and potential asset sales reasonably
available to such Person or anticipated;

 

   10    A&R Loan Agreement



--------------------------------------------------------------------------------

(ii) such Person’s capital is not, after taking into account the proceeds of
anticipated future debt and equity financings and the practices of venture
capital backed companies, unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe that it will incur, debts beyond its ability to pay such debts
as they become due. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means DayStar Solar and each other Person that has
executed and delivered the Subsidiary Guaranty (whether as an original signatory
thereto or pursuant to a Subsidiary Guaranty Joinder).

“Subsidiary Guaranty” means a Subsidiary Guaranty in form and substance
satisfactory to the Collateral Agent.

“Subsidiary Guaranty Joinder” shall mean the Joinder Agreement to the Subsidiary
Guaranty in form and substance satisfactory to the Collateral Agent.

“Swaps” means, with respect to any Person, payment obligations with respect to
Interest Rate Agreements, Hedge Agreements and similar obligations obligating
such Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of the Loan Documents, the amount of the
obligation under any Swap shall be the amount determined in respect thereof as
of the end of the then most recently ended fiscal quarter of such Person, based
on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority, including
information returns, any documents with respect to accompanying payments of
estimated Taxes, or with respect to or accompanying requests for extensions of
time in which to file any such return, report, document, declaration or other
information.

“Taxes” means “any and all taxes, charges, fees, levies or other assessments,
including income, gross receipts, excise, real or personal property, sales,
withholding, social

 

   11    A&R Loan Agreement



--------------------------------------------------------------------------------

security, retirement, unemployment, occupation, use, goods and services,
license, value added, capital, net worth, payroll, profits, franchise, transfer
and recording taxes, fees and charges, and any other taxes, assessment or
similar charges imposed by the Internal Revenue Service or any taxing authority
(whether state, county, local or foreign) (each, a “Taxing Authority”),
including any interest, fines, penalties or additional amounts attributable to
or imposed upon any such taxes or other assessments.

“Taxing Authority” has the meaning given thereto in the definition of the term
“Taxes” in this Section 1.

“Transaction” means an equity financing through which the Company intends to
raise not less than $25,000,000.

“Transaction Proceeds” has the meaning given thereto in Section 2.5(b).

“Transferee” has the meaning given thereto in Section 9.8.

“UCC” means the Uniform Commercial Code, as adopted in the State of New York, as
amended or supplemented from time to time or, if the context hereof requires,
any other applicable law or regulation of any other state or of any foreign
jurisdiction in which the Collateral agent obtains or has the right to obtain an
enforceable (and “perfected”) Lien on any Collateral.

“U.S. Subsidiary” means any Subsidiary of the Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

2. GENERAL.

2.1 Authorization of the Second Issued Note; Acknowledgement of Note
Obligations.

(a) Authorization of Second Issued Note. The Company has authorized the issue
and sale of the Second Issued Note, a form of which is attached as Exhibit B.

(b) Acknowledgement of Note Obligations. The Company hereby acknowledges that
all of its obligations and duties under this Agreement with regard to the Notes
apply with respect to all Notes, whether First Issued Notes or Second Issued
Notes.

 

   12    A&R Loan Agreement



--------------------------------------------------------------------------------

2.2 Sale and Purchase of Second Issued Note.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to the Purchaser, and the Purchaser will purchase from the Company, on
the date hereof, a Second Issued Note in the principal amount specified opposite
the Purchaser’s name in Exhibit A at the purchase price of 100% of the principal
amount thereof.

2.3 Closing.

The sale and purchase of the Second Issued Note shall occur at the offices of
Milbank, Tweed, Hadley & McCloy, LLP, 1 Chase Manhattan Plaza, New York, New
York, at 10:00 a.m., Eastern Standard time, on the date hereof (the “Closing”).
At the Closing, the Company will deliver to the Purchaser the Second Issued Note
to be purchased by the Purchaser in the form of a single Note (or such greater
number of Notes in denominations of at least $100,000 as the Purchaser may
request) dated the Closing Date and registered in the Purchaser’s name (or in
the name of its nominee), against delivery by the Purchaser to the Company or
its order of the aggregate amount of the purchase price therefor, which will be
paid by immediately available funds by wire transfer for the account of the
Company designated by the Company for receipt of such wire transfer.

2.4 Interest.

(a) Interest Rates. Except as provided in clause (b) below, (x) the Company
shall pay interest on the unpaid principal amount of each First Issued Note
owing to the Holder of such Note from the date of the Original Agreement until
such principal amount shall be paid in full at the Applicable Rate, and (y) the
Company shall pay interest on the unpaid principal amount of each Second Issued
Note owing to the Holder of such Note from the date hereof until such principal
amount shall be paid in full at the Applicable Rate, in each case payable
monthly in immediately available funds.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default, the Company shall pay interest on the amount of all Obligations owing
as of the end of each day at a per annum rate equal to 2 percentage points above
the Applicable Rate, unless Agent or Majority Holders waive such interest rate
adjustment in writing.

(c) Payment. At any time that Obligations are outstanding, interest shall be due
and payable, and the Company shall pay interest, in arrears, on each Interest
Payment Date (subject to Section 2.6(a)). Any interest not paid when due shall
be compounded and shall accrue interest at the rate then applicable to
Obligations under Sections 2.4(a) or 2.4(b).

(d) Payment Dates. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed.

 

   13    A&R Loan Agreement



--------------------------------------------------------------------------------

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. The Company, the Purchaser and Agent, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrower is and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

2.5 Maturity; Prepayment.

(a) Maturity. On the Maturity Date, the Company shall pay all outstanding
principal at the Applicable Price plus all accrued and unpaid interest on the
Notes.

(b) Mandatory Prepayment.

(i) Upon the consummation of the Transaction or any other financing occurring
after the Closing Date (other than the exercise of currently outstanding
warrants), the Company shall use the proceeds from the Transaction or such other
financing (the “Transaction Proceeds”), before using the Transaction Proceeds
for any other purpose, to prepay all outstanding principal at the Applicable
Price plus all accrued and unpaid interest on the Notes. To the extent that the
Transaction Proceeds are not sufficient to prepay fully all outstanding
principal at the Applicable Price and all accrued and unpaid interest on the
Notes, the Transaction Proceeds shall first be used to pay all accrued and
unpaid interest on the Notes before being used to prepay the principal at the
Applicable Price.

(ii) Notwithstanding the provisions of this Section 2.5(b) or of Section 2.5(b)
of the Original Agreement, (x) no mandatory prepayment is required solely by
virtue of the Company’s sale of the Second Issued Notes contemplated herein and
(y) none of the Note Sale Proceeds shall constitute Transaction Proceeds.

(c) Optional Prepayment. At any time, Company may prepay the outstanding
principal on the Notes, in whole or in part, in increments of not less than
$100,000, at the Applicable Price, provided that the Company shall also pay or
have paid all accrued and unpaid interest then payable on the Notes.

2.6 Apportionment and Application.

(a) Except as otherwise provided in the Loan Documents, aggregate principal and
interest payments shall be apportioned ratably among the Holders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Holder). All such payments, and all proceeds of Collateral received
by Agent, shall be applied as follows:

(i) first, to pay any expenses or indemnification (including, but not limited
to, any amounts due under Section 6.15 or Section 7) then due to Agent or any
Holder under the Loan Documents, until paid in full,

 

   14    A&R Loan Agreement



--------------------------------------------------------------------------------

(ii) second, to pay interest due in respect of the Notes until paid in full,

(iii) third, to pay all principal amounts then due and payable with respect to
the Notes until paid in full,

(iv) fourth, to the Company or such other Person entitled thereto under
applicable law.

(b) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.6 shall not apply to any payment made by the Company
to Holders or Agent and specified by the Company to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

(c) In the event of a direct conflict between the priority provisions of this
Section 2 and any similar other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2 shall control and govern.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Purchaser, as of the date hereof and except as set forth on
the disclosure schedule furnished by the Company to the Purchaser (the
“Disclosure Schedule”) attached hereto, as follows:

3.1 Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, and the Company is
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or the character of the property
owned by it makes such qualification necessary, except where the failure to be
so qualified would not result in a Material Adverse Effect. The Company has all
requisite corporate power and authority to carry on its business as now
conducted and to carry out the transactions contemplated hereby. The Company is
not in violation of any of the provisions of its Certificate of Incorporation
(or other charter document) or By-laws.

3.2 Capitalization. The authorized capital stock of the Company consists of
(i) 60,000,000 shares of Common Stock, of which 15,197,562 shares were
outstanding as of the date hereof, and (ii) 3,000,000 shares of preferred stock,
none of which were outstanding as of the date hereof. All shares of the
Company’s issued and outstanding capital stock have been duly authorized, are
validly issued and outstanding, and are fully paid and nonassessable. Except as
set forth in Schedule 3.2 to the Disclosure Schedule, there are no existing
options, warrants, calls, preemptive (or similar) rights, subscriptions or other
rights, agreements, arrangements or commitments of any character obligating the
Company to issue, transfer or sell, or cause to be

 

   15    A&R Loan Agreement



--------------------------------------------------------------------------------

issued, transferred or sold, any shares of the capital stock of the Company or
other equity interests in the Company or any securities convertible into or
exchangeable for such shares of capital stock or other equity interests, and
there are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of its capital stock or other equity
interests. The issuance and sale of the Second Issued Note will not obligate the
Company to issue or sell shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.

3.3 Authorization. All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution, delivery and
performance of this Agreement and the other Loan Documents, and the consummation
of the transactions contemplated herein and therein, has been taken. When
executed and delivered by the Company, each of this Agreement and the other Loan
Documents shall constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles. The Company has
all requisite corporate power and authority to enter into this Agreement and the
Loan Documents and to carry out and perform its obligations under their
respective terms.

3.4 Financial Statements. The Company has delivered to the Purchaser its audited
financial statements (balance sheet, profit and loss statement, statement of
stockholders’ equity and statement of cash flows, including notes thereto) for
the fiscal year ended December 31, 2006, and its unaudited financial statements
(balance sheet, income statement and statement of cash flows) for the three
months ended June 30, 2007 (collectively, the “Financial Statements”). The
Financial Statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated and with each other (“GAAP”), except that the unaudited Financial
Statements do not contain footnotes required by GAAP. The Financial Statements
are accurate and complete in all material respects, are consistent with the
books and records of the Company (which in turn are accurate and complete in all
material respects) and fairly present the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of unaudited Financial Statements to normal year-end audit
adjustments. Except as set forth in the Financial Statements or as disclosed in
Schedule 3.4, the Company does not have any material liabilities (whether or not
required to be disclosed in accordance with GAAP) arising out of transactions
entered into at or prior to the Closing other than (i) liabilities and
obligations that have arisen after December 31, 2006, in the ordinary course of
business and consistent with past practice of the Company and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
consistent with past practice of the Company that would not be required to be
reflected in Financial Statements prepared in accordance with GAAP which, in
both cases, individually or in the aggregate, are not material to the financial
condition or operating results of the Company and (iii) except as otherwise
reflected in the Financial Statements. Except as disclosed in the Financial
Statements, the Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm or corporation. The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP.

 

   16    A&R Loan Agreement



--------------------------------------------------------------------------------

3.5 Consents. All consents, approvals, orders and authorizations required on the
part of the Company in connection with the execution or delivery of, or the
performance of the obligations under, this Agreement and the Loan Documents, and
the consummation of the transactions contemplated herein and therein, have been
obtained and will be effective as of the date hereof. The execution and delivery
by the Company of this Agreement and the Loan Documents, the consummation of the
transactions contemplated herein and therein, and the issuance of the Second
Issued Note do not require the consent or approval of the stockholders of, or
any lender to, the Company.

3.6 No Conflict; Compliance With Laws.

(a) The execution, delivery and performance by the Company of this Agreement and
the other Loan Documents, and the consummation of the transactions contemplated
hereby and thereby, including the issuance of the Second Issued Note, do not and
will not (i) conflict with or violate any provision of the Certificate of
Incorporation (or other charter documents) or By-laws of the Company,
(ii) breach, conflict with or result in any violation of or default (or an event
that with notice or lapse of time or both would become a default) under, or give
rise to a right of termination, amendment, acceleration or cancellation (with or
without notice or lapse of time, or both) of any obligation, contract,
commitment, lease, agreement, mortgage, note, bond, agreement or other
instrument or obligation to which the Company is a party or by which it or any
of its properties or assets are bound, or (iii) result in a violation of any
statute, law, rule, regulation, order, ordinance or restriction applicable to
the Company or any of its properties or assets, or any judgment, writ,
injunction or decree of any court, judicial or quasi-judicial tribunal
applicable to the Company or any of its properties or assets.

(b) The Company is not (i) in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company), nor has the Company received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties or assets is bound
(whether or not such default or violation has been waived), nor is it (ii) in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as does
not, and could not, reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

3.7 Brokers or Finders. The Company has not dealt with any broker or finder in
connection with the transactions contemplated by this Agreement or the Loan
Documents, and the Company has not incurred, nor shall it incur, directly or
indirectly, any liability for any brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the Loan
Documents, or any transaction contemplated hereby or thereby.

3.8 Absence of Litigation. There are no pending or, to the knowledge of any
senior management person at the Company, threatened actions, suits, claims,
proceedings or investigations against or involving the Company.

 

   17    A&R Loan Agreement



--------------------------------------------------------------------------------

3.9 No Undisclosed Liabilities; Indebtedness.

(a) Except as reflected or reserved against in the Financial Statements or as
otherwise disclosed in Schedule 3.9(a), there are no liabilities against,
relating to or affecting the Company or its assets and Properties, other than
liabilities incurred in the ordinary course of business consistent with past
practice that could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Set forth on Schedule 3.9(b) of the Disclosure Schedules is a true and
complete list of all Indebtedness of each Grantor outstanding immediately prior
to the Closing that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such
Indebtedness. Except as disclosed in Schedule 3.9(b) of the Disclosure
Schedules, the Company is not in default, and no waiver of default is currently
in effect, in the performance of any agreements related to, or in the payment of
any principal or interest on, any Indebtedness and no event or condition exists
with respect to any Indebtedness of the Company that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(c) Set forth on Schedule 3.9(c) of the Disclosure Schedules is a true and
complete list of all Contingent Obligations of each Grantor outstanding
immediately prior to the Closing that is to remain outstanding after the Closing
Date and such Schedule accurately reflects the aggregate amount of such
Contingent Obligations. Neither the Company nor any Subsidiary is in default
under, and no waiver of default is currently in effect with respect to, any
Contingent Obligations or agreements related thereto. No event or condition
exists with respect to any Contingent Obligations of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Contingent Obligations to become
fixed, due and payable.

(d) Except as set forth on Schedule 3.9(d) of the Disclosure Schedules and as
set forth herein, the Company has not agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
Property, whether now owned or hereafter acquired, to be subject to a Lien.

3.10 Contracts. The Company’s material contracts, agreements, instruments and
other documents are legal, valid, binding and in full force and effect and are
enforceable by the Company in accordance with their respective terms, except as
such may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights generally and by general equitable principles.

3.11 Title to Assets. The Company has good and marketable title to all real and
personal property owned by it that is material to the business of the Company,
in each case free and clear of all Liens, except those, if any, reflected in the
Financial Statements or incurred in the ordinary course of business consistent
with past practice. Any real property and facilities held under lease by the
Company are held by it or them under valid, subsisting and enforceable leases
(subject to laws of general application relating to bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally and
other equitable remedies) with which the Company is in compliance in all
material respects.

 

   18    A&R Loan Agreement



--------------------------------------------------------------------------------

3.12 Labor Relations. No labor or employment dispute exists or, to the knowledge
of the Company, is imminent or threatened, with respect to any of the employees
or consultants of the Company that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

3.13 Intellectual Property. The Company is the sole and exclusive owner of, or,
to the Company’s knowledge, has the exclusive right to use, all right, title and
interest in and to all material foreign and domestic patents, patent rights,
trademarks, service marks, trade names, brands, copyrights (whether or not
registered and, if applicable, including pending applications for registration)
and other proprietary rights or information, owned or used by the Company
(collectively, the “Rights”), and in and to each material invention, software,
trade secret, and technology used by the Company (the Rights and such other
items, the “Intellectual Property”), and, to the Company’s knowledge, the
Company owns and has the right to use the same, free and clear of any claim or
conflict with the rights of others (subject to the provisions of any applicable
license agreement). There have been no written claims made against the Company
asserting that any of the operation of the Company’s business or any activity by
the Company, or manufacture, sale, offer for sale, importation, and/or use of
any Company product infringes or violates the rights of others in or to any
Intellectual Property or constitutes a misappropriation of any subject matter of
any Intellectual Property of any Person or that any of the Intellectual Property
is invalid or unenforceable, and, to the Company’s knowledge, there are no
reasonable grounds for any such claims. Schedule 3.13(a) contains a true and
complete list of the Company’s issued patents and other registered Intellectual
Property. Schedule 3.13(b) contains a true and complete list of all patent
applications currently on file or intended to be filed within the next six
(6) months by the Company.

3.14 Subsidiaries; Joint Ventures. Other than DayStar Solar, the Company has no
subsidiaries and (i) does not otherwise own or control, directly or indirectly,
any other Person and (ii) does not hold equity interests, directly or
indirectly, in any other Person. The Company is not a participant in any joint
venture, partnership, or similar arrangement material to its business.

3.15 Taxes. The Company has filed (or has had filed on its behalf), will timely
file or will cause to be timely filed, or has timely filed for an extension of
the time to file, all Tax Returns required by applicable law to be filed by it
prior to or as of the date hereof, and such Tax Returns are, or will be at the
time of filing, true, correct and complete in all material respects. The Company
has paid (or has had paid on its behalf) or, where payment is not yet due, has
established (or has had established on its behalf and for its sole benefit and
recourse) or will establish or cause to be established in accordance with United
States generally accepted accounting principles on or before the date hereof an
adequate accrual for the payment of, all material Taxes due with respect to any
period ending prior to or as of the date hereof. There are no claims or
assessments pending against the Company for any material alleged deficiency in
any Tax, and the Company has not been notified in writing of any material
proposed Tax claims or assessments against the Company. Other than as set forth
on Schedule 3.15, no Tax Return of the Company is or has been the subject of an
examination by a Taxing Authority. The Company has withheld from each payment
made to any of its past or present employees, officers and

 

   19    A&R Loan Agreement



--------------------------------------------------------------------------------

directors, and any other person, the amount of all material Taxes and other
deductions required to be withheld therefrom and paid the same to the proper
Taxing Authority within the time required by law.

3.16 Pensions and Benefits. Except as set forth on Schedule 3.16 of the
Disclosure Schedule, the Company does not maintain any compensation or benefit
plan, agreement, arrangement or commitment (including, but not limited to,
“employee benefit plans” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended), for any present or former employees,
officers or directors of the Company or with respect to which the Company has
liability or has an obligation to make contributions.

3.17 Securities Regulations. Neither the Company nor any of its Subsidiaries is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. No consent, license, permit, waiver, approval or authorization
of, or designation, declaration, registration or filing with, the SEC or any
state securities regulatory authority is required in connection with the offer,
sale, issuance or delivery of the Second Issued Note.

3.18 Material Changes. Except as set forth on Schedule 3.18 to the Disclosure
Schedule, since June 30, 2007, the Company has conducted its business only in
the ordinary course, consistent with past practice, and since such date there
has not occurred: (i) a Material Adverse Effect; (ii) any amendments or changes
in the charter documents or by-laws of the Company; (iii) any: (A) incurrence,
assumption or guarantee by the Company of any debt for borrowed money other than
(1) equipment leases made in the ordinary course of business, and (2) any such
incurrence, assumption or guarantee with respect to an amount of $10,000 or
less; (B) issuance or sale of any securities convertible into or exchangeable
for securities of the Company other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company;
(C) issuance or sale of options or other rights to acquire from the Company,
directly or indirectly, securities of the Company or any securities convertible
into or exchangeable for any such securities, other than options issued to
directors, employees and consultants in the ordinary course of business,
consistent with past practice; (D) issuance or sale of any stock, bond or other
corporate security other than equity securities to directors, employees and
consultants pursuant to existing equity compensation or stock purchase plans of
the Company; (E) declaration or making of any payment or distribution to
stockholders or purchase or redemption of any share of its capital stock or
other security other than to or from directors, officers and employees of the
Company as compensation for or in connection with services rendered to the
Company or for reimbursement of expenses incurred on behalf of the Company;
(F) sale, assignment or transfer of any of its intangible assets except in the
ordinary course of business, consistent with past practice, or cancellation of
any debt or claim except in the ordinary course of business, consistent with
past practice; (G) waiver of any right of substantial value whether or not in
the ordinary course of business; (H) material change in officer compensation; or
(I) other commitment (contingent or otherwise) to do any of the foregoing;
(iv) any creation, sufferance or assumption by the Company of any Lien on any
asset or any making of any loan, advance or capital contribution to or
investment in any Person, in an aggregate amount which exceeds $10,000
outstanding at any time; (v) any entry into, amendment of, relinquishment,
termination or non-renewal by the Company of any material contract, license,
lease, transaction, commitment or other right or obligation, other than in the
ordinary course of business, consistent with past practice; or (vi) any transfer
or grant of a material right with respect to the intellectual property owned or
licensed by the Company.

 

   20    A&R Loan Agreement



--------------------------------------------------------------------------------

3.19 Regulatory Permits. The Company possesses all certificates, approvals,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their businesses as
currently conducted, except where the failure to possess such permits does not,
and could not have, individually or in the aggregate, a Material Adverse Effect
(the “Material Permits”), and the Company has not received any written notice of
proceedings relating to the revocation or modification of any Material Permits.

3.20 Transactions with Affiliates and Employees. Except as set forth on Schedule
3.20 to the Disclosure Schedule hereto, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company, is presently a party to any transaction or agreement with the Company
(other than for services as employees, officers and directors or severance
agreements related to prior service) exceeding $60,000, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, agent or
partner.

3.21 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary for the business in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew existing insurance
coverage for itself as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary or appropriate to continue
business.

3.22 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorizations; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

3.23 Solvency.

(a) The Company is and will remain Solvent after giving effect to the
transactions contemplated by this Agreement.

(b) The Company is and, upon the occurrence of any obligations that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known and contingent liabilities) as they mature in the
normal course of business on any date on which this representation is made, will
be, Solvent.

 

   21    A&R Loan Agreement



--------------------------------------------------------------------------------

(c) No transfer of Property is being made by the Company and no obligation is
being incurred by the Company in connection with the transactions contemplated
by this Agreement or the other Loan Documents with the intent to hinder, delay
or defraud either present or future creditors of the Company.

3.24 Environmental Compliance. The Company is not in violation of any applicable
statute, law or regulation (including any applicable Environmental Protection
Laws) relating to the environment or occupational health and safety, and no
material expenditures are or will be required in order to comply with any such
existing statute, law or regulation.

3.25 Ranking of Notes. The Notes are senior secured indebtedness, ranking pari
passu with the future senior indebtedness of the Company.

3.26 Disclosure. The Company understands and confirms that the Purchaser will
rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the other Loan Documents, and in
the securities of the Company after the Closing. All disclosure provided to the
Purchaser regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement furnished by or on behalf of
the Company, taken as a whole is true and correct and does not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.

3.27 Deposit Accounts; Securities Accounts. Set forth on Schedule 3.27 is a
listing of all of the Grantors’ Deposit Accounts and Securities Accounts as of
the Closing Date, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, (b) the account numbers of
the Deposit Accounts or Securities Accounts maintained with such Person, and
(c) the relevant Grantor or Grantors.

3.28 Accounts and Notes Receivable. Except as set forth in Schedule 3.9(a) of
the Disclosure Schedules, all the accounts receivable and notes receivable owing
to the Company as of the date hereof are set forth on Schedule 3.28 of the
Disclosure Schedules and constitute valid and enforceable claims (without any
previously exercised rights of set off or compromise) arising from bona fide
transactions in the ordinary course of business, consistent with past practice,
and there are no known or asserted claims, refusals to pay or other rights of
set-off against any thereof. Except as provided on Schedule 3.28 of the
Disclosure Schedules, there is (i) no account debtor or note debtor delinquent
in its payment by more than ninety days; (ii) no account debtor or note debtor
that has refused (or threatened to refuse) to pay its obligations for any
reasons; (iii) no account debtor or note debtor that is insolvent or bankrupt
other than as set forth on Schedule 3.28 of the Disclosure Schedules and (iv) no
account receivable or note receivable which is hypothecated or pledged to any
person (except in connection with the Notes) by the Company or any of its
Subsidiaries.

3.29 Perfection Certificate. The information contained in the Perfection
Certificate remains true, complete and correct as of the date thereof.

 

   22    A&R Loan Agreement



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser represents and
warrants, severally (as to itself) and not jointly, to the Company as follows:

4.1 Authorization. All action on the part of the Purchaser and, if applicable,
its officers, directors, managers, members, shareholders and/or partners
necessary for the authorization, execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, and the
consummation of the transactions contemplated herein and therein, has been
taken. When executed and delivered, each of this Agreement and the other Loan
Documents to which it is a party will constitute the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. The Purchaser has all requisite corporate power
and authority to enter into each of this Agreement and the other Loan Documents
to which it is a party, and to carry out and perform its obligations under the
terms hereof and thereof.

4.2 Investor Status; Etc. The Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring the Second Issued Note. The Purchaser has sufficient knowledge and
experience in investing in companies similar to the Company so as to be able to
evaluate the risks and merits of its investment in the Company.

4.3 No Conflict. The execution and delivery by the Purchaser of this Agreement
and the other Loan Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, will not conflict with or result
in any violation of or default by the Purchaser (with or without notice or lapse
of time, or both) under any provision of the organizational documents of the
Purchaser.

4.4 Brokers. The Purchaser has not retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement.

4.5 Consents.

All consents, approvals, orders and authorizations required on the part of the
Purchaser in connection with the execution, delivery or performance of this
Agreement and the consummation of the transactions contemplated herein have been
obtained and are effective as of the date hereof.

5. CONDITIONS PRECEDENT.

5.1 Conditions to the Obligation of the Purchaser to Consummate the Closing. The
obligation of the Purchaser to consummate at the Closing the purchase and
payment for the Second Issued Note is subject to the satisfaction (or waiver by
the Purchaser) of the following conditions precedent:

(a) The representations and warranties of the Company contained herein shall be
true and correct on and as of the date hereof. The Company shall have performed
or complied with all obligations and conditions herein required to be performed
or complied with by the Company on or prior to the date hereof.

 

   23    A&R Loan Agreement



--------------------------------------------------------------------------------

(b) No proceeding challenging this Agreement or the other Loan Documents, or the
transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving the Company.

(c) The sale of the Second Issued Note to the Purchaser shall not be prohibited
by any law, rule, governmental order or regulation. All necessary consents,
approvals, licenses, permits, orders and authorizations of, or registrations,
declarations and filings with, any governmental or administrative agency or with
any other Person with respect to any of the transactions contemplated hereby
shall have been duly obtained or made and shall be in full force and effect.

(d) All instruments and corporate proceedings of the Company in connection with
the transactions contemplated by this Agreement and the Loan Documents shall be
satisfactory in form and substance to the Purchaser, and the Purchaser shall
have received copies (executed or certified, as may be appropriate) of all
documents which any Purchaser may have reasonably requested in connection with
such transactions.

(e) The Purchaser shall have received from Goodwin Procter LLP, special counsel
to the Company, an opinion addressed to Agent and the Purchaser, dated the
Closing Date and substantially in the form of Exhibit C hereto.

(f) Each of the Loan Documents (other than this Agreement and the Second Issued
Note) continues to constitute a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

(g) The Purchaser shall have received from the Company an original Second Issued
Note in the original principal amount set forth opposite the Purchaser’s name on
Exhibit A hereto.

(h) The Company shall have delivered, in form and substance satisfactory to the
Purchaser, a certificate dated the Closing Date and signed by the secretary or
another appropriate executive officer of the Company, certifying (i) that
attached (A) certified copy of the Certificate of Incorporation, (B) certified
good standing certificate from the Secretary of State or equivalent of the
jurisdiction of its organization, (C) the By-Laws and (D) resolutions of the
Board approving this Agreement and the Loan Documents, in each case, are true,
complete and correct and remain in full force and effect as of the date hereof,
and (ii) as to the incumbency and specimen signature of each officer of the
Company executing this Agreement, the Loan Documents and any other document
delivered in connection herewith on behalf of the Company.

(i) DayStar Solar shall have delivered, in form and substance satisfactory to
the Purchaser, a certificate dated the Closing Date and signed by the secretary
or another appropriate executive officer of the Company, certifying (i) that
attached (A) certified copy of the Certificate of Formation, (B) certified good
standing certificate from the Secretary of State or equivalent of the
jurisdiction of its organization, (C) its operating agreement and (D)

 

   24    A&R Loan Agreement



--------------------------------------------------------------------------------

resolutions of the Board approving this Agreement and the Loan Documents, in
each case, are true, complete and correct and remain in full force and effect as
of the date hereof, and (ii) as to the incumbency and specimen signature of each
officer of the Company executing this Agreement, the Loan Documents and any
other document delivered in connection herewith on behalf of the Company.

(j) The Company shall deliver to the Purchaser, a certificate in form and
substance satisfactory to the Purchaser, dated the Closing Date and signed by
the Company’s chief executive officer, certifying that (i) the representations
and warranties of the Company contained in Section 3 hereof are true and correct
in all respects on the Closing Date and (ii) the Company has performed and
complied with all of the agreements and conditions set forth or contemplated
herein that are required to be performed or complied with by the Company on or
before the Closing Date.

(k) The Purchaser shall have received an Officer’s Certificate duly executed by
the chief executive officer and chief financial officer of the Company in
substantially the form of Exhibit E (a “Solvency Certificate”) to the effect
that (a) the Company and its Subsidiaries will be Solvent upon the consummation
of the transactions contemplated herein and in the other Loan Documents; and
(b) containing such other statements with respect to the solvency of the Company
and matters related thereto as the Purchaser shall reasonably request.

(l) The Collateral Agent shall have received evidence satisfactory to it that
the Company shall have taken or caused to be taken all such actions, executed
and delivered or caused to be executed and delivered all such agreements,
documents and instruments, and made or caused to be made all such filings and
recordings that may be necessary or, in the opinion of the Collateral Agent,
desirable in order to maintain in favor of the Collateral Agent, for the benefit
of the Secured Parties, a valid and perfected First Priority security interest
in the entire personal and mixed property Collateral.

(m) The Company shall have reimbursed to the Purchaser the cost and expenses of
the Purchaser, including but not limited to the reasonable fees and
out-of-pocket expenses of Purchaser’s legal counsel.

5.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell the
Second Issued Note to the Purchaser at the Closing is subject to the
satisfaction of the following conditions precedent:

(a) The representations and warranties of the Purchaser contained herein shall
be true and correct in all respects on and as of the Closing Date.

(b) The Purchaser shall have performed all obligations and conditions herein
required to be performed or complied with by the Purchaser on or prior to the
Closing Date.

(c) No proceeding challenging this Agreement or the Loan Documents, or the
transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving the Purchaser.

 

   25    A&R Loan Agreement



--------------------------------------------------------------------------------

(d) The sale of the Second Issued Note by the Company shall not be prohibited by
any law, rule, governmental order or regulation. All necessary consents,
approvals, licenses, permits, orders and authorizations of, or registrations,
declarations and filings with, any governmental or administrative agency or any
other Person with respect to any of the transactions contemplated hereby shall
have been duly obtained or made and shall be in full force and effect.

(e) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to the Company, and the Company
shall have received counterpart originals, or certified or other copies of all
documents, including without limitation records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.

6. CERTAIN COVENANTS AND AGREEMENTS.

6.1 Events of Default.

(a) “Event of Default,” wherever used herein with respect to the Notes, means
any one of the following events (whatever the reason for such Event of Default
and whether or not it shall be occasioned by the provisions of this Agreement or
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):

(i) default in the payment of any interest upon any Note, when such interest
becomes due and payable, and continuance of such default for a period of 5
Business Days; or

(ii) default in the payment of the principal (at the Applicable Price) of any
Note when it becomes due and payable at its maturity; or

(iii) default in the performance, or breach, of any other covenant in Section 2
with respect to the Note; or

(iv) default in the performance, or breach, of any covenant in Section 6.2 and
continuance of such default for a period of 5 days, unless such breach is waived
by the Majority Holders; or

(v) default in the performance, or breach, of any covenant, representation or
warranty of the Company in this Agreement with respect to the Notes (other than
those referred to in subsections (i), (ii), (iii) and (iv) above) and
continuance of such default for a period of 30 days, unless such breach is
waived by the Majority Holders; or

 

   26    A&R Loan Agreement



--------------------------------------------------------------------------------

(vi) a default under any bonds, debentures, notes or other evidences of
indebtedness for money borrowed by the Company or under any mortgages,
indentures, instruments or other agreements under which there may be issued or
by which there may be secured or evidenced any indebtedness for money borrowed
by the Company, whether such indebtedness now exists or shall hereafter be
created, which indebtedness, individually or in the aggregate, has a principal
amount outstanding in excess of $100,000; or

(vii) judgment or judgments for the payment of money in an amount, individually
or in the aggregate, of at least $200,000 shall be rendered against the Company
and shall remain unsatisfied and unstayed for a period of twenty (20) days; or

(viii) the Company, pursuant to or within the meaning of any Bankruptcy Law:

A. commences a voluntary case,

B. consents to the entry of an order for relief against it in an involuntary
case,

C. consents to the appointment of a Custodian of it or for all or substantially
all of its property, or

D. makes a general assignment for the benefit of its creditors; or

(ix) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

A. is for relief against the Company in an involuntary case,

B. appoints a Custodian of the Company or for all or substantially all of the
property of the Company, or

C. orders the winding up or liquidation of the Company, and the order or decree
remains unstayed and in effect for 60 days.

As used in this Section 6.1(a) only, the term “Bankruptcy Law” means title 11,
U.S. Code or any similar Federal or State law for the relief of debtors and the
term “Custodian” means any receiver, agent, assignee, liquidator or other
similar official under any Bankruptcy Law.

(b) Acceleration of Maturity; Rescission and Annulment. If an Event of Default
occurs and is continuing for 10 days from the date written notice is provided to
the Company (other than an Event of Default specified in Section 6.1(a)(i),
(ii), (iii), (viii) or (ix)), then and in every such case the Majority Holders
may declare the principal and all other amounts

 

   27    A&R Loan Agreement



--------------------------------------------------------------------------------

outstanding pursuant to the Notes to be due and payable immediately, by a notice
in writing to the Company, and upon any such declaration such principal shall
become immediately due and payable. If an Event of Default specified in
Section 6.1(a)(i), (ii) or (iii) with respect to the Notes at the time
outstanding occurs and is continuing for 10 days from the date written notice is
provided to the Company, then and in every such case the Holder of any Note (or
of any note issued in replacement thereof) may declare the principal of such
Note to be due and payable immediately, by a notice in writing to the Company,
and upon any such declaration such principal shall become immediately due and
payable. If an Event of Default specified in Section 6.1(a)(viii) or
(ix) occurs, the principal of, and accrued interest on, all the Notes shall
automatically, and without any declaration or other action on the part of any
Holder, become immediately due and payable.

At any time after such a declaration by Majority Holders of acceleration with
respect to the Notes has been made and before a judgment or decree for payment
of the money due has been obtained, the Majority Holders, by written notice to
the Company, may rescind and annul such declaration and its consequences if:

(i) the Company has paid a sum sufficient to pay:

A. all overdue installments of interest on all the Outstanding Notes,

B. the principal (at the Applicable Price) of any Outstanding Notes that have
become due otherwise than by such declaration of acceleration and interest
thereon at the rate or rates borne by or provided for in such Outstanding Notes,

C. to the extent that payment of such interest is lawful, interest upon overdue
installments of interest at the rate or rates borne by or provided for in the
Outstanding Notes, and

(ii) all Events of Default with respect to the Notes, other than the nonpayment
of the principal (at the Applicable Price) of or interest on the Notes which has
become due solely by such declaration of acceleration, have been cured or waived
as provided in this Agreement.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

(c) Collection of Indebtedness and Suits for Enforcement by the Holders. The
Company covenants that if:

(i) there is a default in the payment of any installment of interest on any
Notes when such interest becomes due and payable and such default continues for
a period of 5 Business Days, or

(ii) there is a default in the payment of the principal (at the Applicable
Price) of any Note at its Maturity,

 

   28    A&R Loan Agreement



--------------------------------------------------------------------------------

then the Company will pay, upon demand of the Holder of any such Note, the whole
amount then due and payable on such Note for principal (at the Applicable
Price), interest and such other amounts due under the Note, with interest upon
any overdue principal and, to the extent that payment of such interest shall be
legally enforceable, upon any overdue installments of interest, if any, at the
rate or rates borne by or provided for in such Note, and, in addition thereto,
such further amount as shall be sufficient to cover the costs and expenses of
collection.

If the Company fails to pay such amounts forthwith upon such demand, the Holder,
in its own name, may institute a judicial proceeding for the collection of the
sums so due and unpaid, and may prosecute such proceeding to judgment or final
decree, and may enforce the same against the Company or any other obligor upon
such Note and collect the moneys adjudged or decreed to be payable in the manner
provided by law out of the property of the Company or any other obligor upon
such Note, wherever situated.

If an Event of Default with respect to the Notes occurs and is continuing, any
Holder may, in its discretion, proceed to protect and enforce its rights by such
appropriate judicial proceedings as the Holder shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Agreement or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

(d) Limitation on Suits. No Holder shall have any right in any manner whatever
by virtue of, or by availing of, any provision of this Agreement to affect,
disturb or prejudice the rights of any other of such Holders, or to obtain or to
seek to obtain priority or preference over any other of such Holders or to
enforce any right under this Agreement, except in the manner herein provided and
for the equal and ratable benefit of all such Holders, and each Holder, by
taking possession and title to the Note, expressly agrees to the foregoing.

(e) Unconditional Right of Holders to Receive Principal and Interest.
Notwithstanding any other provision in this Agreement, the Holder of any Note
shall have the right, which is absolute and unconditional to receive payment of
the principal of, and interest on such Note on the respective due dates
expressed in this Agreement and to institute suit for the enforcement of any
such payment, and such rights shall not be impaired without the consent of such
Holder.

(f) Rights and Remedies Cumulative. Except as otherwise provided with respect to
the replacement or payment of mutilated, destroyed, lost or stolen Notes, no
right or remedy herein conferred upon or reserved to the Holders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

(g) Delay or Omission Not Waiver. No delay or omission of any Holder to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Holders.

 

   29    A&R Loan Agreement



--------------------------------------------------------------------------------

(h) Control by Holders. The Majority Holders shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Holders or exercising any powers conferred on the Holders with respect to
the Notes; provided that:

(i) such direction shall not be in conflict with any rule of law or with this
Agreement,

(ii) such action shall not be unduly prejudicial to the Holders not joining
therein.

(i) Waiver of Past Defaults. The Majority Holders may on behalf of all Holders
waive any past Event of Default hereunder with respect to such Note and its
consequences, except an Event of Default:

(i) in the payment of the principal (at the Applicable Rate) of or interest on
any Note, or

(ii) in respect of a covenant or provision hereof that under this Agreement
cannot be modified or amended without the consent of the Holder of each
Outstanding Security affected.

Upon any such waiver, such Event of Default shall cease to exist and shall be
deemed to have been cured, for every purpose of this Agreement; but no such
waiver shall extend to any subsequent or other Event of Default or impair any
right consequent thereon.

6.2 Consummation of the Transaction.

(a) The Company shall proceed in good faith and use its best efforts to
consummate the Transaction (or a similar equity financing), whereby the Company
shall raise Transaction Proceeds of not less than $25,000,000, as soon as
possible. In any event, the Company shall have consummated the Transaction (or a
similar equity financing), whereby the Company shall have raised Transaction
Proceeds of not less than $25,000,000, no later than December 15, 2007. To the
extent that any provision of any other Loan Document (including, without
limitation, the letter dated July 31, 2007, delivered by the Agent to the
Company, regarding an extension with respect to the consummation of the
Transaction) states that failure to consummate the Transaction on any date
before December 15, 2007 shall constitute an Event of Default, such provision is
hereby superseded and without further effect.

(b) The Company shall at all times have engaged a nationally recognized
investment bank that is actively engaged in marketing the equity securities of
the Company and working to consummate the Transaction.

6.3 Waiver of Usury, Stay or Extension Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any

 

   30    A&R Loan Agreement



--------------------------------------------------------------------------------

manner whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Agreement; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power, but will suffer and permit the execution of
every such power as though no such law had been enacted.

6.4 Undertaking for Costs. All parties to this Agreement agree, and each Holder
of any Note by its acceptance thereof shall be deemed to have agreed, that any
court may in its discretion require, in any suit for the enforcement of any
right or remedy under this Agreement, the filing by any party litigant in such
suit of any undertaking to pay the costs of such suit, and that such court may
in its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit having due regard to the merits and good
faith of the claims or defenses made by such party litigant.

6.5 Payment of Principal and Interest. The Company covenants and agrees for the
benefit of the Holders that it will duly and punctually pay the principal (at
the Applicable Rate) of and interest on each Note in accordance with the terms
of the Notes and this Agreement. At the option of the Company, all payments of
principal may be paid by check to the registered Holder of the Note or other
person entitled thereto against surrender of such Notes.

6.6 Existence. The Company will do or cause to be done all things necessary to
preserve and keep in full force and effect the corporate existence of the
Company, and its rights (charter and statutory), except to the extent that the
Board shall determine that the failure to do so would not have a Material
Adverse Effect; provided, however, that the Company shall not be required to
preserve any right or franchise if the Board shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and that the loss thereof is not disadvantageous in any material
respect to the Holders.

6.7 Payment of Taxes and Other Claims. The Company will pay or discharge or
cause to be paid or discharged, before the same shall become delinquent, (a) all
Taxes, assessments and governmental charges levied or imposed upon it or upon
the income, profits or property of the Company, and (b) all lawful claims for
labor, materials and supplies which, if unpaid, might by law become a Lien upon
the property of the Company and have a Material Adverse Effect; provided,
however, that the Company shall not be required to pay or discharge or cause to
be paid or discharged any such Tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings.

6.8 Further Assurances; Additional Collateral. The Company will and will cause
its Subsidiaries to do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Collateral Agent or the Holder may reasonably require from time to time in order
to (i) carry out the purposes of this Agreement or any other Loan Documents,
(ii) subject any of the Properties, rights or interests covered by any of the
Collateral Documents to the Liens created by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and

 

   31    A&R Loan Agreement



--------------------------------------------------------------------------------

priority of any of the Collateral Documents and the Liens intended to be created
thereby and the First Priority nature thereof and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Collateral Agent or the
Holders the rights granted or now or hereafter intended to be granted to the
Collateral Agent or any Holders under any Loan Document or under any other
document executed in connection therewith.

(b) With respect to any Property acquired by the Company or a Subsidiary after
the Closing Date as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected First Priority security interest
pursuant to the Collateral Documents (other than Property expressly excluded
from the Collateral pursuant to the Loan Documents and subject to Section 6.9
with respect to new Subsidiaries and Section 6.10 with respect to newly acquired
real property), promptly execute and deliver to the Collateral Agent such
amendments to the Collateral Documents or such other documents as the Collateral
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such Property and take
all other actions necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected First Priority security interest
in such Property, including, without limitation, the filing of UCC financing
statements.

6.9 Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Closing Date. In the event that any Person becomes a Material
Subsidiary of the Company after the date hereof, the Company will (i) promptly
notify the Holders and the Agent of that fact, and (ii) except to the extent the
Company delivers satisfactory evidence to the Agent that the granting of a
Guaranty of the Obligations by such Subsidiary and the granting of a Lien on the
Property of such Subsidiary to secure the Obligations (A) would result in a
material increase in the tax liability of the Company and its Subsidiaries
(based on the amount of pre-tax income at the time of determination) or
(B) would be prohibited by Applicable Law, cause such Subsidiary to execute and
deliver to the Holders and the Collateral Agent a Subsidiary Guaranty Joinder
and a Security Agreement Joinder (to the extent required by the terms of the
Security Agreements) and to take all such further actions and execute all such
further documents and instruments (including actions, documents and instruments
comparable to those described in Section 5.1(k)) as may be necessary or, in the
opinion of the Collateral Agent, desirable to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid and perfected First
Priority Lien on all of the personal and mixed Property of such Subsidiary
described in the applicable forms of Collateral Documents. In addition, as
provided in the Security Agreement, the Company will, or will cause any
Subsidiary that owns the Capital Stock of any Person that becomes a Subsidiary
of the Company to, execute and deliver to the Collateral Agent a supplement to
the Security Agreement and to deliver to Collateral Agent all certificates
representing such Capital Stock of such Person (accompanied by irrevocable
undated stock powers, duly endorsed in blank).

(b) In the event that any Person becomes a Non-U.S. Subsidiary of a U.S.
Subsidiary of the Company after the date hereof, the Company will promptly
notify the Holders and the Collateral Agent of that fact and, if such Non-U.S.
Subsidiary is directly owned by a U.S. Subsidiary of the Company, cause such
Non-U.S. Subsidiary to execute and deliver to the Holders and the Collateral
Agent such documents and instruments and take such further actions (including
actions, documents and instruments comparable to those described in Section
5.1(k))

 

   32    A&R Loan Agreement



--------------------------------------------------------------------------------

as may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid and perfected First Priority Lien on 66% of the Capital
Stock of such Non-U.S. Subsidiary.

(c) In the event that any Person becomes a Material Subsidiary of the Company
after the date hereof, the Company will deliver to the Holders and the
Collateral Agent, together with such Loan Documents described in this
Section 6.9, (i) certified copies of such Subsidiary’s Organizational Documents,
together with a good standing certificate from the Secretary of State or
equivalent of the jurisdiction of its organization and each other state in which
such Person is qualified to do business and, to the extent generally available,
a certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of each of such
jurisdictions, each to be dated a recent date prior to their delivery to the
Holders and the Collateral Agent, (ii) a certificate executed by the secretary
or similar officer of such Subsidiary as to (A) the fact that the attached
resolutions of the Governing Body of such Subsidiary approving and authorizing
the execution, delivery and performance of such Loan Documents are in full force
and effect and have not been modified or amended and (B) the incumbency and
signatures of the officers of such Subsidiary executing such Transactional
Documents, (iii) an executed supplement to the applicable Security Agreements
evidencing the pledge of the Capital Stock of such Subsidiary by the Company or
a Subsidiary of the Company that owns such Capital Stock, accompanied by a
certificate evidencing such Capital Stock, together with an irrevocable undated
stock power duly endorsed in blank and satisfactory in form and substance to the
Collateral Agent, and (iv) a favorable opinion of outside counsel to such
Subsidiary, from such counsel and in form and substance reasonably satisfactory
to the Collateral Agent, as to (A) the due organization and good standing of
such Subsidiary, (B) the due authorization, execution and delivery by such
Subsidiary of such Transactional Documents, (C) the enforceability of such Loan
Documents against such Subsidiary and (D) such other matters (including matters
relating to the creation and perfection of Liens in any Collateral pursuant to
such Loan Documents) as the Collateral Agent may reasonably request, all of the
foregoing to be satisfactory in form and substance to the Collateral Agent.

6.10 Matters Relating to Additional Real Property. From and after the Closing
Date, in the event that (i) the Company or any Grantor acquires any Real
Property Asset in fee interest or (ii) at the time any Person becomes a Grantor,
such Person owns or holds any Real Property Asset in fee interest, in the case
of clause (ii) above excluding any such real property the encumbrancing of which
requires the consent of any then-existing senior lienholder, where the Company
and its Subsidiaries have attempted in good faith, but are unable, to obtain
such senior lienholder’s consent (any such non-excluded Real Property Asset
described in the foregoing clause (i) or (ii) being an “Additional Mortgaged
Property”), the Company or such Subsidiary will deliver to the Holders and the
Collateral Agent, as soon as practicable after such Person acquires such
Additional Mortgaged Property or becomes a Subsidiary, as the case may be, a
fully executed and notarized mortgage (an “Additional Mortgage”), in proper form
for recording in all appropriate places in all applicable jurisdictions,
encumbering the interest of such Grantor in such Additional Mortgaged Property;
and such opinions, appraisal, documents, title insurance, environmental reports
as may be reasonably required by the Collateral Agent.

 

   33    A&R Loan Agreement



--------------------------------------------------------------------------------

(b) From and after the Closing Date, in the event that the Company or any
Grantor acquires any Material Leasehold Property or (ii) at the time any Person
becomes a Grantor, such Person owns or holds any Material Leasehold Property, in
the case of clause (ii) above excluding any such Material Leasehold Property
where the Company and its Subsidiaries have attempted in good faith, but are
unable, to obtain such lessor’s agreement to enter into a Landlord Consent,
Estoppel and Collateral Access Agreement, the Company or such Grantor will
deliver to the Purchaser and the Collateral Agent, as soon as practicable after
such Person acquires such Material Leasehold Property or becomes a Subsidiary
Guarantor, as the case may be, a fully executed Landlord Consent, Estoppel and
Collateral Access Agreement.

6.11 Deposit Accounts, Securities Accounts and Cash Management Systems. The
Company shall not establish, and shall cause its Subsidiaries not to establish,
any Deposit Account or Security Account other than (i) those described on
Schedule 3.27, (ii) Deposit Accounts used solely to fund payroll and payroll
taxes and (iii) Deposit Accounts that collectively do not maintain an aggregate
balance in excess of $25,000 at any time. In addition, the Company may establish
Deposit Accounts or Security Accounts (y) established with a depository bank
listed on Schedule 6.11 or another depository bank otherwise reasonably
acceptable to the Collateral Agent and (z) as to which the Company shall have
delivered to the Collateral Agent within thirty (30) days of the opening of such
account a Control Agreement in form and substance reasonably satisfactory to the
Collateral Agent. No Grantor shall violate directly or indirectly any bank
agency agreement, Control Agreement or lockbox agreement in favor of the Agent
(on behalf of the Holders).

6.12 Publicity. Except to the extent required by Applicable Law, neither (a) the
Company nor any of its Affiliates nor (b) the Purchaser or any of its Affiliates
shall, without the written consent of the other, make any public announcement or
issue any press release with respect to the transactions contemplated by this
Agreement. In no event will either (a) the Company, or any of its Affiliates or
(b) any Purchaser or any of its Affiliates make any public announcement or issue
any press release with respect to the transactions contemplated by this
Agreement without consulting with the other party and giving the other party a
reasonable opportunity to review and, to the extent such party is specially
named in such announcement or press release, approve, the content of such public
announcement or press release.

6.13 Required Approvals. As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings permitted to
be made post-closing with any governmental or administrative agency or any other
Person necessary to consummate the transactions contemplated hereby.

6.14 Use of Proceeds. The Company shall keep the Note Sale Proceeds, to the
extent the same have not been used, in a Deposit Account. The Note Sale Proceeds
may be used for general corporate purposes, including the payment of all
expenses incurred in connection with the offering of the Note. At any time that
an Event of Default shall not be continuing, the Company may use the Note Sale
Proceeds in the ordinary course of business, provided, however, that, during any
Monthly Period, the Company may not withdraw the Note Sale Proceeds from the
Deposit Account in excess of $1,200,000 plus the Remaining Excess Draw Amount.

 

   34    A&R Loan Agreement



--------------------------------------------------------------------------------

6.15 Expenses. The Company agrees to pay the reasonable and actual fees and
expenses of the Holders, including but not limited to the fees and expenses of
legal counsel, incurred in connection with any Event of Default hereunder by the
Company, any enforcement or collection proceedings brought by the Holders, or
any bankruptcy proceeding of the Company, including any fees and expenses of an
agent to act on behalf of such Holders who may be appointed at the time of such
event.

6.16 Indebtedness. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including Contingent Obligations other than as provided in
Section 6.18 below) that is secured by the assets or properties of the Company
and/or its Subsidiaries, except with respect to Permitted Indebtedness.

6.17 Liens and Related Matters. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any Property of any kind (including any
document or instrument in respect of goods or accounts receivable) of the
Company or any of its Subsidiaries, whether now owned or hereafter acquired, or
any income or profits therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement, mortgage, deed of trust or other
similar notice of any Lien with respect to any such Property, income or profits
under the UCC or under any similar recording or notice statute, except Permitted
Liens.

(b) Neither the Company nor any of its Subsidiaries will enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
Properties, whether now owned or hereafter acquired.

(c) The Company will not, and will not permit any of its Subsidiaries to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance, condition, prohibition or restriction of any kind on the Company’s
or such Subsidiary’s right to: (a) incur or repay Indebtedness (whether owing to
the Company, any Subsidiary of the Company or otherwise); (b) guarantee the
Obligations pursuant to the Subsidiary Guaranty; (c) amend, modify, extend or
renew any agreement evidencing Indebtedness; (d) repay any obligations owed to
the Company or any Subsidiary; (e) make loans or advances to the Company or any
Subsidiary; (f) pay dividends or make any other distributions on any
Subsidiary’s Capital Stock owned by the Company or any other Subsidiary of the
Company; or (g) transfer any of its Property to the Company or any Subsidiary,
in each case except as provided in this Agreement or the other Loan Documents
and, in the case of clause (g).

6.18 Contingent Obligations. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create or become or remain liable
with respect to any Contingent Obligation, except:

(a) Subsidiaries of the Company may become and remain liable with respect to
Contingent Obligations in respect of the Subsidiary Guaranty;

(b) the Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of the
Company and its Subsidiaries; and

 

   35    A&R Loan Agreement



--------------------------------------------------------------------------------

(c) the Company and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of any Indebtedness of the Company or any
of its Subsidiaries permitted by Section 6.16.

6.19 Disposal of Assets. Other than Permitted Dispositions, the Company shall
not, and shall not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise Dispose of any assets of the Company or
of its Subsidiaries.

6.20 Name Change. The Company shall not, and shall not permit any of its
Subsidiaries to, change the name, organizational identification number,
jurisdiction of organization, or organizational identity of the Company or any
of its Subsidiaries (or any local equivalent of any of the foregoing); provided,
however, that the Company or any of its Subsidiaries may change its name or
jurisdiction of organization upon at least 30 days prior written notice by the
Company to Agent of such change and so long as, at the time of such written
notification, the Company or such Subsidiary provides any financing statements
or other perfection documents necessary to perfect and continue perfection of
Agent’s Liens.

6.21 Nature of Business. The Company shall not, and shall not permit any of its
Subsidiaries to, change the principal nature of such Person’s business.

6.22 Restriction of Fundamental Changes. The Company shall not, and shall not
permit any of its Subsidiaries to, materially alter the organizational, capital
or legal structure of the Company or any of its Subsidiaries, or enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise Dispose of, in one transaction
or a series of transactions, all or any part of its business or Property
(including its notes or receivables and Capital Stock of a Subsidiary, whether
newly issued or outstanding), whether now owned or hereafter, except:

(a) any Subsidiary of the Company may be merged with or into the Company or any
Wholly-Owned Subsidiary that is a Grantor, or be liquidated, wound up or
dissolved, or all or any part of its business or Property may be conveyed, sold,
leased, transferred or otherwise Disposed of, in one transaction or a series of
transactions, to the Company or any Wholly-Owned Subsidiary that is a Grantor;
provided that, in the case of such a merger, the Company or such Wholly-Owned
Subsidiary that is a Grantor, respectively, shall be the continuing or surviving
Person;

(b) the Company and its Subsidiaries may make Permitted Dispositions;

(c) in order to resolve disputes that occur in the ordinary course of business,
the Company and its Subsidiaries may discount or otherwise compromise for less
than the face value thereof, notes or accounts receivable; and

 

   36    A&R Loan Agreement



--------------------------------------------------------------------------------

(d) any Person may be merged with or into the Company if the acquisition of the
Capital Stock of such Person by the Company would have been permitted pursuant
to Sections 6.16, 6.17 and 6.18; provided that (i) the Company shall be the
continuing or surviving Person, and (ii) no Default or Event of Default shall
have occurred or be continuing after giving effect thereto.

6.23 Change of Control. The Company shall not cause, permit, or suffer, directly
or indirectly, any Change of Control.

6.24 Distributions. The Company shall not make any distribution or declare or
pay any dividends on, or purchase, acquire, redeem, or retire any of any Capital
Stock of the Company or any of its Subsidiaries, of any class, whether now or
hereafter outstanding, except that a Subsidiary Guarantor may make may make a
cash distribution, capital contribution or declare or make dividend payments to
the Company.

6.25 Investments. Except for Permitted Investments, the Company shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, make or
acquire any Investment, or incur any liabilities (including Contingent
Obligations) for or in connection with any Investment; provided, however,
that no Grantor shall have Permitted Investments in Deposit Accounts or
Securities Accounts in an aggregate amount in excess of $25,000 at any time
unless such Person, and the applicable securities intermediary or bank have
entered into Control Agreements governing such Permitted Investments in order to
perfect (and further establish) Agent’s Liens in such Permitted Investments.

6.26 Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Company, on terms
that are less favorable to the Company or that Subsidiary, as the case may be,
than those that might be obtained at the time from Persons who are not an
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between the Company and any of its Wholly-Owned Subsidiaries or
between any of its Wholly-Owned Subsidiaries, (ii) reasonable and customary fees
paid to members of the Governing Bodies of the Company and its Subsidiaries,
(iii) transactions between the Company or a Subsidiary, on the one hand, and
Lampe, Conway & Co. LLC or its Affiliates, on the other hand, provided, further
that, other than as permitted pursuant to clause (ii) above, in no event will
the Company or any of its Subsidiaries pay, at any time, any fees (whether in
the form of cash, equity incentives or otherwise) to any Affiliates for
management, consulting or similar services.

6.27 Wholly-Owned Subsidiaries. Neither the Company nor any Subsidiary of the
Company will own, form or acquire any Subsidiary other than Subsidiaries that
are Wholly-Owned Subsidiaries of the Company.

6.28 Post-Closing Covenants. The Company will satisfy the post-closing covenants
set forth on Schedule 6.28 within the time periods set forth therein.

6.29 Assets of DayStar Solar. In the event that the aggregate assets of DayStar
Solar shall increase to a value of $50,000 or more, the Company shall, within
ten Business Days,

 

   37    A&R Loan Agreement



--------------------------------------------------------------------------------

deliver to Agent (or cause to be delivered to Agent) a customary legal opinion,
in a form and from a Person reasonably acceptable to Agent, stating that Agent’s
Liens on the Collateral owned by DayStar Solar are perfected.

7. INDEMNIFICATION.

7.1 By the Company. The Company agrees to indemnify, defend and hold harmless
the Purchaser and its Affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(collectively, the “Purchaser Indemnitees”, each a “Purchaser Indemnitee”) to
the fullest extent permitted by law from and against any and all claims, losses,
liabilities, damages, deficiencies, judgments, assessments, fines, settlements,
costs or expenses (including interest, penalties and reasonable fees,
disbursements and other charges of counsel) (collectively, “Losses”) based upon,
arising out of or otherwise in respect of any breach by the Company of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement or in any other Loan Document.

7.2 Claims. All claims for indemnification by a Purchaser Indemnitee pursuant to
this Section 7 shall be made as follows:

(a) If a Purchaser Indemnitee has incurred or suffered Losses for which it is
entitled to indemnification under this Section 7, then the Purchaser Indemnitee
shall give prompt written notice of such claim (a “Claim Notice”) to the
Company. Each Claim Notice shall state the amount of claimed Losses (the
“Claimed Amount”), if known, and the basis for such claim.

(b) Within 30 days after delivery of a Claim Notice, the Company (the
“Indemnifying Party”) shall provide to the Purchaser Indemnitee (the
“Indemnified Party”), a written response (the “Response Notice”) in which the
Indemnifying Party shall: (i) agree that all of the Claimed Amount is owed to
the Indemnified Party, (ii) agree that part, but not all, of the Claimed Amount
(the “Agreed Amount”) is owed to the Indemnified Party, or (iii) contest that
any of the Claimed Amount is owed to the Indemnified Party. The Indemnifying
Party may contest the payment of all or a portion of the Claimed Amount only
based upon a good faith belief that all or such portion of the Claimed Amount
does not constitute Losses for which the Indemnified Party is entitled to
indemnification under this Section 7. If no Response Notice is delivered by the
Indemnifying Party within such 30-day period, then the Indemnifying Party shall
be deemed to have agreed that all of the Claimed Amount is owed to the
Indemnified Party.

(c) If the Indemnifying Party in the Response Notice agrees (or is deemed to
have agreed) that all of the Claimed Amount is owed to the Indemnified Party,
then the Indemnifying Party shall owe to the Indemnified Party an amount equal
to the Claimed Amount to be paid in the manner set forth in this Section 7. If
the Indemnifying Party in the Response Notice agrees that part, but not all, of
the Claimed Amount is owed to the Indemnified Party, then the Indemnifying Party
shall owe to the Indemnified Party an amount equal to the agreed amount set
forth in such Response Notice to be paid in the manner set forth in this
Section 7. The parties agree that the foregoing shall not be deemed to provide
that the Indemnifying Party is entitled to make a binding determination
regarding any disputed amounts owed to an Indemnified Party, unless such
Indemnified Party accepts and agrees to such determination, and both the
Indemnified Party and Indemnifying Party shall retain all rights and remedies
available to such party hereunder.

 

   38    A&R Loan Agreement



--------------------------------------------------------------------------------

(d) No delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any actual prejudice caused by or arising out
of such delay.

7.3 Payment of Claims. An Indemnifying Party shall make payment of any portion
of any Claimed Amount that such Indemnifying Party has agreed in a Response
Notice that it owes to an Indemnified Party, or that such Indemnifying Party is
deemed to have agreed it owes to such Indemnifying Party, said payment to be
made within thirty (30) days after such Response Notice is delivered by such
Indemnifying Party or should have been delivered by such Indemnifying Party, as
the case may be.

7.4 Non-Exclusivity. The parties hereby acknowledge and agree that in addition
to remedies of the parties hereto in respect of any and all claims relating to
any breach or purported breach of any representation, warranty, covenant or
agreement that is contained in this Agreement pursuant to the indemnification
provisions of this Section 7, all parties shall always retain the right to
pursue and obtain injunctive relief in addition to any other rights or remedies
hereunder.

8. AGENT.

8.1 Appointment. The Purchaser hereby appoints Agent as the agent and collateral
agent for the Holders hereunder and under the other Loan Documents, and
authorizes Agent to take such actions on behalf of the Holders and to exercise
such powers as are delegated to Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto, including,
without limitation, the right of Agent to sign, file or authorize the filing of,
and otherwise perform each act necessary in connection with, the release of any
lien as a result of any permitted sale, lease, transfer or disposal of assets in
accordance with the Loan Documents. Any reference herein to Agent shall include
Agent in its capacity as agent and/or collateral agent, as context requires,
hereunder and in any Loan Document. The Purchaser does hereby make, constitute
and appoint Agent as the true and lawful attorney-in-fact of each Holder with
full powers of substitution and resubstitution for each Holder, and in its name,
place and stead, in any and all capacities, to execute for such Holder and on
its behalf any document or agreement for which Agent is empowered to act on
behalf of such Holder under this Article VIII, granting to Agent full power and
authority to do and to perform each act requisite and necessary to be done, as
fully to all intents and purposes as such Holder could do in person, provided
that such power shall be granted only to the extent necessary to undertake the
actions permitted to be done or taken by Agent under this Article VIII and the
Loan Documents. The Purchaser hereby authorizes the Agent to take such action on
behalf of each Holder under the provisions of this Agreement, the other Loan
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of Agent by the terms hereof and
thereof and such other powers as are reasonably incidental hereto and thereto.
Agent may perform any of its duties hereunder by or through its officers,
directors, agents, employees or affiliates. The Agent shall not have, by reason
of this Agreement or any of the other Loan Documents, a

 

   39    A&R Loan Agreement



--------------------------------------------------------------------------------

fiduciary relationship in respect of any Holder or the Company, and nothing in
this Agreement or any of the other Loan Documents, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of this Agreement or any of the other Loan Documents except as expressly
set forth herein or therein. The Purchaser hereby accepts the pledges, mortgages
and fiduciary assignments created for its benefit under the Security Agreement
and empowers Agent to enter into such agreements and act as collateral agent on
behalf of and for the benefit of each Holder. The provisions of this Article
VIII are solely for the benefit of Agent and each Holder, and neither the
Company nor any of its Subsidiaries shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of the Holders and
Agent shall not assume and shall not be deemed to have assumed any fiduciary
relationship or other obligation or relationship of agency or trust with the
Company or any of its Subsidiaries.

8.2 Rights of Agent. To the extent that the Person serving as Agent hereunder is
also a Holder, such Person shall have the same rights and powers in its capacity
as a Holder as any other Holder and may exercise the same as though it were not
Agent, and such Person and its affiliates may provide debt financing, equity
capital or other services (including financial advisory services) to, the
Company or any of its Subsidiaries (or any Person engaged in similar business
with the Company or any of its Subsidiaries thereof) as if such Person was not
performing the duties specified herein, and may accept fees and other
consideration from the Company or any of its Subsidiaries for services in
connection with this Agreement and otherwise without having to account for the
same to the Holders.

8.3 Administration of Collateral. Agent shall administer the Collateral and any
Lien thereon for the benefit of the Holders in the manner provided herein and in
the Security Agreement and in any other related Loan Documents; provided,
however, that in the event of conflict between the provisions relating to
administration of Collateral included in this Agreement and those included in
the Security Agreement, the latter shall prevail. Agent shall exercise such
rights and remedies with respect to the Collateral as are granted to it
hereunder and as Collateral Agent under the Security Agreement and related
documents and applicable law and as shall be directed by the Majority Holders.
Upon payment in full of all Obligations under the Loan Documents, Agent and its
affiliates shall promptly release any and all Liens, Collateral and other
security arrangements entered into in connection with this Agreement, the Loan
Documents and the transactions contemplated hereby and thereby.

8.4 Duties of Agent. Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default has occurred and
is continuing, (b) Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that Agent
is required to exercise in writing by the Majority Holders, and (c) except as
expressly set forth herein and in the other Loan Documents, Agent shall not have
any duty to disclose, nor shall be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the entity serving as Agent or any of its
affiliates in any capacity. Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Holders or in
the absence of its own gross

 

   40    A&R Loan Agreement



--------------------------------------------------------------------------------

negligence or willful misconduct. Agent shall not be deemed to have knowledge of
any Event of Default unless and until notice thereof is given to Agent by the
Company or a Holder, and Agent shall not be responsible for or have any duty to
ascertain or inquire into (v) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (w) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (x) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (y) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (z) the satisfaction of any condition set forth
herein or therein, other than to confirm receipt of items expressly required to
be delivered to Agent. In the event that Agent receives such a notice, such
agent shall give prompt notice thereof to the other Holders and the Company (if
received from a Holder) or to the Holders (if received from the Company).

8.5 Reliance by Agent. Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. Agent
may consult with legal counsel (who may be counsel for a Holder, the Company or
any Subsidiary thereof), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

8.6 Appointment of Sub-Agents. Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by Agent. Agent and any such sub-agents may perform any and all its
duties and exercise its rights and powers through their respective affiliates.
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agents and to the affiliates of Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

8.7 Resignation of Agents. Agent may resign (in its capacity as agent,
collateral agent, or both) at any time by notifying the Holders and the Company.
Upon any such resignation, the Majority Holders shall have the right, in
consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Majority Holders and shall have accepted such
appointment within 30 days after the retiring the agent gives notice of its
resignation, then the retiring agent may, upon not less than ten days’ notice,
on behalf of the Holders, appoint a successor agent or collateral agent, as the
case may be, or confer all the rights of the agent on the Majority Holders. Upon
the acceptance of its appointment as the agent or collateral agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired) agent and the
retiring agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Company to a successor agent or collateral agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the Agent’s resignation hereunder, the
provisions of this Section shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.

 

   41    A&R Loan Agreement



--------------------------------------------------------------------------------

8.8 Holder Non-Reliance. Independently and without reliance upon Agent, each
Holder, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Company and its Subsidiaries in connection with the making of the loan
hereunder and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Company and its
Subsidiaries and, except as expressly provided in this Agreement, Agent shall
not have any duty or responsibility, either initially or on continuing basis, to
provide any Holder with any credit or other information with respect thereto,
whether coming into its possession before the making of the loans hereunder or
at any time or times thereafter. Agent shall not be responsible to any Holder
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Loan Document or the financial condition of the Company
or any of its Subsidiary or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any other Loan Document, or the financial condition of the
Company or any subsidiary or the existence or possible existence of any Event of
Default.

8.9 Indemnification. To the extent Agent is not reimbursed and indemnified by
the Company or other Grantor, the Holders shall reimburse and indemnify Agent in
proportion to their respective “percentage” as used in determining the Majority
Holders for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature (including fees and disbursements of any counsel or
financial advisor engaged by Agent) which may be imposed on, asserted against or
incurred by Agent in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided, however, that no Holder shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such agent’s
gross negligence or willful misconduct. If the indemnity furnished to Agent by
any Holder for any purpose shall, in the opinion of Agent be insufficient or
become impaired, Agent may call for additional indemnity from such Holder (but
not any other Holder) and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section 8.9 shall survive the payment of all Obligations.

8.10 Holders. Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

8.11 Action by Agent. Agent may take any action on behalf of the Majority
Holders that has been approved by the Majority Holders and any action that has
otherwise been specified herein or in any of the other Loan Documents. For the
avoidance of doubt, but subject to Sections 9.7 and 9.11, Agent may, with the
prior consent of the Majority Holders (but not otherwise) consent to any
amendment, restatement, supplement, waiver or other modification under any of
the Loan Documents.

 

   42    A&R Loan Agreement



--------------------------------------------------------------------------------

9. MISCELLANEOUS PROVISIONS.

9.1 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

9.2 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

9.3 Notices.

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be given in writing and shall be deemed given if sent by certified or
registered mail (return receipt requested), overnight courier or telecopy (with
confirmation of receipt), or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder. An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this Section 9.3 if sent with return receipt requested to the electronic mail
address specified by the receiving party either in this Section 9.3 or on
Exhibit A hereto. Electronic Notice shall be deemed received at the time the
party sending Electronic Notice receives verification of receipt by the
receiving party.

(b) All correspondence to the Company shall be addressed as follows:

DayStar Technologies, Inc.

13 Corporate Drive

Halfmoon, NY 12065

Attention: Stephan DeLuca, Chief Executive Officer

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: Stephen T. Adams

Fax: (617) 523-1231

(c) All correspondence to the Purchaser shall be addressed pursuant to the
contact information set forth on Exhibit A attached hereto.

 

   43    A&R Loan Agreement



--------------------------------------------------------------------------------

(d) All correspondence to the Agent shall be addressed as follows:

Lampe, Conway & Co., LLC

680 Fifth Avenue, Suite 1202

New York, NY 10019

Attention: Steve Lampe

Facsimile: (212) 581-8999

Lampe@lampeconway.com

with a copy (which shall not constitute notice) to:

Milbank, Tweed, Hadley & McCloy, LLP

601 S. Figueroa St.

30th Floor

Los Angeles, CA 90017

Attention: Melainie Mansfield

Facsimile: (213) 892-4711

(e) Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

9.4 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

9.5 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

9.6 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO
THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT)
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL

 

   44    A&R Loan Agreement



--------------------------------------------------------------------------------

COURTS LOCATED IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE COMPANY, THE PURCHASER AND THE AGENT EACH WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.6(b).

(c) THE COMPANY, THE PURCHASER AND THE AGENT EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. THE COMPANY, THE PURCHASER AND THE AGENT EACH
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

9.7 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

9.8 Assignment. The rights and obligations of any party hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of such party. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Majority
Holders. The Purchaser and any other Holder may assign or transfer any or all of
its rights under this Agreement to any Person provided that such assignee or
transferee agrees in writing to be bound, with respect to the transferred Notes,
by the provisions hereof that apply to such assigning or transferring Purchaser
or Holder; whereupon such assignee or transferee (a “Transferee”) shall be
deemed to be a “Purchaser” and a “Holder” for all purposes of this Agreement.

9.9 Survival. The respective representations and warranties given by the parties
hereto shall survive the Closing Date and the consummation of the transactions
contemplated herein for a period of time equal to the time for which
indemnification may be sought hereunder, without regard to any investigation
made by any party. The respective covenants and agreements agreed to by a party
hereto shall survive the Closing Date and the consummation of the transactions
contemplated herein in accordance with their respective terms and conditions.

 

   45    A&R Loan Agreement



--------------------------------------------------------------------------------

9.10 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto respecting the subject matter hereof and supersedes all prior
agreements, negotiations, understandings, representations and statements
respecting the subject matter hereof, whether written or oral.

9.11 Amendments. Any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provisions of this Agreement
shall be effective only if made or given in writing and signed by the Company
and the Majority Holders; provided that any amendment, supplement, modification
or waiver that is materially and disproportionately adverse to any particular
Holder (as compared to all Holders as a group) shall require the consent of the
Holder.

9.12 Reaffirmation of the Loan Documents.

(a) References to the Loan Agreement. On and after the date hereof, each
reference in the Loan Documents to the “Loan Agreement” shall be deemed to be a
reference to this Agreement.

(b) Obligations Under Other Loan Documents. Each Grantor hereby acknowledges and
reaffirms all of its obligations and duties under the other Loan Documents.

(c) Security for Obligations. Each Grantor hereby (x) acknowledges and reaffirms
that the Collateral Agent has and shall continue to have valid, secured, Liens
in the Collateral, as set forth in the Loan Documents securing all of the Notes
and (y) acknowledges and confirms that on and after the date hereof, as a result
of the issuance of the Second Issued Notes, “Obligations” and “Secured
Obligations” as those terms are defined in the Loan Documents shall include,
without limitation, all obligations under the Second Issued Notes.

(d) Guaranty of Obligations. Each Grantor hereby (x) acknowledges and reaffirms
all of its obligations and duties under the Subsidiary Guaranty and
(y) acknowledges and confirms that on and after the date hereof, as a result of
the issuance of the Second Issued Notes, “Guaranteed Obligations” as that term
is defined in the Loan Documents shall include, without limitation, all
obligations under the Second Issued Notes.

9.13 No Third Party Rights. This Agreement is intended solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any Person (including, without limitation, any
stockholder or debt holder of the Company) other than the parties hereto;
provided, that each of the Purchaser Indemnitees that are not Purchaser are
entitled to all rights and benefits as third party beneficiaries of Section 7 of
this Agreement.

9.14 Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein, and no action taken by any Holder pursuant hereto, shall be
deemed to constitute the Holder as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions

 

   46    A&R Loan Agreement



--------------------------------------------------------------------------------

contemplated hereby and the Company acknowledges that the Holders are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.

9.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document. The parties hereto confirm that any
facsimile copy of another party’s executed counterpart of this Agreement (or its
signature page thereof) will be deemed to be an executed original thereof.

[Signature Pages Follow]

 

   47    A&R Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the day and year first above written.

 

DAYSTAR TECHNOLOGIES, INC. By:  

/s/ Stephen J. DeLuca

Name:   Stephen J. DeLuca Title:   Chief Executive Officer DAYSTAR SOLAR, LLC
By:  

/s/ Stephen J. DeLuca

Name:   Stephen J. DeLuca Title:   Manager



--------------------------------------------------------------------------------

PURCHASER:

LC CAPITAL MASTER FUND, LTD.

By:  

/s/ Richard F. Conway

Name:   Richard F. Conway Title:   Director



--------------------------------------------------------------------------------

AGENT:

LAMPE, CONWAY & CO., LLC

By:  

/s/ Richard F. Conway

Name:   Richard F. Conway Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Investor

  

Aggregate Principal

Amount of Second

Issued Notes

Purchased

LC Capital Master Fund, Ltd.

Lampe, Conway & Co. LLC

680 Fifth Avenue, Suite 1202

New York, NY 10019

Attention: Steve Lampe

Facsimile: (212) 581-8999

Lampe@lampeconway.com

   $5,000,000.00     

TOTAL

   $5,000,000.00     

 

   A-1    A&R Loan Agreement